PER CURIAM.
We agree with the appellant that the beneficiary of a Florida dissolution judgment may seek to enforce that judgment in Florida and have discovery regarding assets allegedly concealed in Florida and is not subject to the doctrine of forum non conveniens notwithstanding the fact that the parties are citizens and residents of Venezuela.
We accordingly reverse the trial court’s order dismissing appellant wife’s motion for contempt and remand for further proceedings.
Reversed and remanded for further proceedings.